TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 24, 2019



                                     NO. 03-18-00360-CV


     Graylin Gant, Jay Heichelheim, Stephen Holt, Sherif Saudi, and Charles Braden,
                                       Appellants

                                                v.

   Hon. Gregory W. Abbott, Kenny Koncaba, W. B.Boney, Trey Hill, Kelly K. Lovell,
 Henry S. Porretto, Wallace R. Hogan, Jr., Chris Henry, Derek Tracy, Clinton Schuessler,
  Wendy Morrison, David Manney, Jon Halvorsen, Christos Sotirelis, Mark Saunders,
  Scot E. Smith, Scott Mitchell, Matthew Bush, Chris Gutierrez, Michael Godnich, and
                                  David Dion, Appellees




         APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
                 BEFORE JUSTICES GOODWIN, BAKER, TRIANA
            AFFIRMED IN PART, VACATED AND DISMISSED IN PART --
                        OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on May 9, 2018. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in that

portion of the trial court’s judgment granting the Governor’s plea to the jurisdiction and granting

the Commissioners’ motion for summary judgment. The Court further holds that there was

reversible error in that portion of the trial court’s judgment granting the Intervenors’ summary-

judgment motion. Therefore, the Court affirms that portion of the trial court’s judgment granting

the Governor’s plea to the jurisdiction and granting the Commissioners’ motion for summary
judgment, vacates that portion of the trial court’s judgment granting the Intervenors’ summary-

judgment motion, and dismisses the Appellants’ suit for want of jurisdiction. The Appellants

shall pay all costs relating to this appeal, both in this Court and the court below.